Citation Nr: 9929666	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-03 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for mechanical low back pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1996.

The current appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The veteran appealed that portion of 
the decision wherein the RO granted entitlement to service 
connection for mechanical low back pain with assignment of a 
10 percent evaluation.

The veteran and his wife provided testimony before the 
undersigned at a travel board hearing held at the RO in 
August 1999.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his service-
connected mechanical low back pain is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is, a plausible 
claim has been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his mechanical low back pain (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board notes that this cases involves an appeal as to the 
initial rating of the veteran's low back disability, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 9.

A review of the evidentiary record discloses that the 
appellant has been granted service connection for mechanical 
low back pain and has been evaluated as 10 percent disabled 
by analogy to lumbosacral strain under Diagnostic Code 5295 
of the VA Schedule for Rating Disabilities.  The subject 
diagnostic code includes consideration of limitation of range 
of motion as a factor in assessing the extent of disability.  
The service-connected mechanical low back pain may also be 
evaluated under Diagnostic Code 5292 pertaining to range of 
motion of the lumbar spine.  He was afforded a general 
medical examination by VA in November 1996.  The appellant 
and his wife testified as to the disabling symptomatic 
manifestations of his service-connected low back disability 
to include pain and spasm before the undersigned in August 
1999.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain 
with flare-ups with limitation of motion is proper.

In this regard, the Board notes that a contemporaneous, 
comprehensive orthopedic examination of the veteran by a VA 
examiner who addresses the criteria as to functional loss due 
to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 would materially 
assist in the adjudication of the claimant's appeal.  
Additionally, association with the claims file of any 
additional records of treatment since the last VA examination 
of record would provide a complete clinical picture of the 
nature and extent of severity of the veteran's low back 
disability.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to an increased evaluation for his mechanical low 
back pain pending a remand of the case to the RO for further 
development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his mechanical 
low back pain since November 1996.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the nature and extent of 
severity of his service-connected low 
back pain.  




The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examiner must annotate the 
examination report in this regard.  

Any further indicated special studies 
should be conducted.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a) Does the service-connected 
mechanical low back pain involve only 
the joint structure, or does it also 
involve the muscles and nerves?

(b) Does the service-connected 
mechanical low back pain cause 
weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner comment on the 
severity of these manifestations on 
the ability of the appellant to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiner must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected mechanical low back pain, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the mechanical low back 
pain, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the mechanical low back pain.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected mechanical low back pain, 
and if such overlap exists, the degree 
to which the nonservice-connected 
problem creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected mechanical low back pain.  
If the functional impairment created 
by the nonservice-connected problem 
cannot be dissociated, the examiner 
should so indicate.

The examiner should also express an 
opinion as to the impact of the veteran's 
service-connected mechanical low back 
pain on his ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 10 
percent for mechanical low back pain with 
documentation of its consideration of 
Fenderson v. West, 12 Vet. App. 119 
(1999), and the criteria under 38 C.F.R. 
§ 3.321(b)(1) (1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


